DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 40, 66, and 150-181 are pending.
Claims 40, 66, and 150-181 are rejected.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 September 2018 and 13 August 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 25 October 2017.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40 and 167-173 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 167 recites the limitations “first value” and “second value”.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the claim has been interpreted as reciting “first amount” and “second amount.”
Claims 168-173 are rejected for the same reason as claim 167 because they depend from claim 167 and fail to remedy the indefiniteness of claim 167.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 40, 66, and 150-181 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more.
Independent claim 40 recites a process of analyzing a first set of sequence data derived from cell-free nucleic acids from a sample from a subject that corresponds to positions in a pathogen genome, normalizing the abundance of sequences in the first set of sequence data using a second set of sequence data derived from the same sample wherein the first and second set of 
Independent claim 66 recites a process of analyzing sequence data derived from cell-free nucleic acids from a sample of a subject that corresponds to positions in a pathogen genome to determine a statistical value of a size distribution of nucleic acids and determining a level of pathology in the subject by processing the statistical value against cutoff values which recites the mental process grouping of abstract ideas.
Independent claim 150 recites a process of analyzing sequence data derived from cell-free nucleic acids from first and second samples of a subject that corresponds to positions in a pathogen genome wherein the data includes a first amount of sequence data in the first sample and a second amount of a size within a given range of the sequence data in the second sample and determining a level of cancer in the subject which recites the mental process grouping of abstract ideas.
Claims 40, 66, and 150-181 recite a law of nature of correlating levels of cell-free nucleic acids in a sample of a subject that correspond to sequences in a pathogen genome with a level of pathology in claims 40 and 66 and a level of cancer in claims 150-181. The law of nature is similar to the law of nature of correlating drug dosage and drug metabolite levels at issue in Mayo Collaborative Services v. Prometheus Laboratories Inc. (U.S. Supreme Court 101 USPQ2d 1961 (2012) and a law of nature of correlating levels of myeloperoxidase and risk of having atherosclerotic cardiovascular disease in Cleveland Clinic Foundation v. True Health Diagnostics (123 USPQ2d 1081 (Fed. Cir. 2017)).	
Dependent claim 155 further recites a mental process of normalizing the amount of nucleic acids in the sample having a size within a given range using an amount of nucleic acids from the second sample having a size within the given range and being derived from human autosomal genome positions. Dependent claim 157 further recites a mental process of considering data wherein the pathogen is a virus. Dependent claim 158 further recites a mental process and mathematical concept of determining a size ratio between sequences within the given size range that align to the pathogen genome and sequences within the given size range that align to a human reference genome. Dependent claim 159 further recites a mental process and mathematical concept of the process of claim 158 further limited to a size range of 80-110 base pairs. Dependent claim 160 further recites a mental process and mathematical concept of the process of claim 158 further limited to comparing the size ratio to a cutoff. Dependent claim 161 further recites a mental process and mathematical concept of the process of claim 160 further limited to a cutoff of about 7. Dependent claim 162 further recites a mental process and mathematical concept of the process of claim 160 further limited to a cutoff of about 9. Dependent claim 163 further recites a mental process and mathematical concept of claim 158 further limited to determining a size index that is an inverse of the size ratio. Dependent claim 164 further recites a mental process and mathematical concept of claim 163 further limited to comparing the size index to a second cutoff. Dependent claim 165 further recites a mental process and mathematical concept of claim 164 further limited to a second cutoff of at least 0.1. Dependent claim 166 further recites a mental process of considering a cancer level of nasopharyngeal cancer. Dependent claim 167 further recites a mental process of considering data of a first amount predictive for nasopharyngeal cancer and a second amount that is at least 5-fold greater than a positive predictive value of the first amount. Dependent claim 168 further recites a mental process of claim 167 further limited to a second amount that is at least 7.5-fold greater than a positive predictive value of the first amount. Dependent claim 169 further recites a mental process of claim 167 further limited to a first and second assay with a positive predictive value of at least 15%. Dependent claim 170 further recites a mental process of claim 167 further limited to a first and second assay with a positive predictive value of at least 25%. Dependent claim 171 further recites a mental process of claim 167 further limited to data with a false positive rate for nasopharyngeal cancer in the second assay that is at least 5-fold lower than the first assay. Dependent claim 172 further recites a mental process of claim 171 further limited to data with a false positive rate for nasopharyngeal cancer in the second assay that is at least 10-fold lower than the first assay. Dependent claim 173 further recites a mental process of claim 171 further limited to a false positive rate of nasopharyngeal cancer in the first assay and the second assay is less than 1%. Dependent claim 174 further recites a mental process of considering data of a pathogen that is Epstein-Barr virus.
This judicial exception is not integrated into a practical application because the additional element in claim 40 of analyzing cell-free nucleic acid molecules (which includes an embodiment of sequencing the nucleic acid molecules) and determining the position of the sequences in a reference genome (which requires alignment of sequence data to a reference genome and is too complex to be practical to perform as a mental process) is a data gathering process that does not integrate the recited judicial exception into a practical application. The additional element of claim 66 of determining the size of cell-free nucleic acid molecules (which includes an embodiment of sequencing the nucleic acid molecules) that are in a reference genome (which requires alignment of sequence data to a reference genome and is too complex to be practical to perform as a mental process) is a data gathering process that does not integrate the recited judicial exception into a practical application. Similarly the additional elements in claim 150 of analyzing cell-free nucleic acid molecules in a first sample, analyzing nucleic acid molecules in a second sample, determining the position of the nucleic acid molecules in a reference genome, and determining the size of the nucleic acid molecules that are in a reference genome also recite a data gathering process that does not integrate the recited judicial exception into a practical application. The additional element in claims 151 and 152 of determining the number of nucleic acid sequences from a pathogen genome or sizes of nucleic acid sequence from a pathogen genome (which requires alignment of sequence data to a reference genome and is too complex to be practical to perform as a mental process) is a data gathering process that does not integrate the recited judicial exception into a practical application. The additional element in claims 153 and 154 of analyzing two samples that are the same or different is a data gathering process that does not integrate the recited judicial exception into a practical application. The additional element of claims 156 and 181 of performing massively parallel sequencing is a data gathering process that does not integrate the recited judicial exception into a practical application. The additional element of claim 167 of performing separate assays to determine amount and size of nucleic acid sequences from a pathogen genome is a data gathering process that does not integrate the judicial exception into a practical application. The additional element of claims 175-177 of determining the amount of nucleic acid sequences comprising an amplification, PCR, or quantitative PCR, respectively, is a data gathering process that does not integrate the judicial exception into a practical application. The additional element of claims 178-180 of analyzing first and second samples that are plasma, and a second sample comprising cell-free nucleic acid molecules is data gathering process that does not integrate the judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element in claim 40, and 156 and 181, of analyzing cell-free nucleic acid molecules (which includes an embodiment of sequencing the nucleic acid molecules) and determining the position of the sequences in a reference genome (which requires alignment of sequence data to a reference genome is a conventional process. The additional element in claims 151 and 152 of determining the number of nucleic acid sequences from a pathogen genome or sizes of nucleic acid sequence from a pathogen genome is also conventional.
Evidence for the conventionality of sequencing molecules is shown in Shendure et al. (Nature Biotechnology vol. 26, pages 1135-1145 (2008)). Shendure et al. shows commercially available sequencing apparatuses on pages 1136-1140, and that they are used for massively parallel sequencing.
Evidence for the conventionality of aligning sequence data to a reference genome is shown in Shendure et al. at Table 3 and page 1142 and Li et al. (Briefings in Bioinformatics vol. 11, pages 473-483 (2010)). Li et al. reviews alignment algorithms for massively parallel sequencing reads to reference genomes.
Evidence for the conventionality of sequencing cell-free DNA and sizing cell-free DNA is shown in Jiang et al. (Proceedings of the National Academy of Sciences USA E1317-E1325 (2015) cited in the Information Disclosure Statement received 29 September 2018) and Fan et al. (Clinical Chemistry vol. 56, pages 1279-1286 (2010) cited in the Information Disclosure Statement received 29 September 2018). Jiang et al. shows sequencing cell-free DNA in a patient sample and sizing of tumor-derived cell-free DNA on pages e1319-E1321. Fan et al. shows sequencing cell-free DNA from a maternal source and determining the size of the cell-free DNA on pages 1281-1284.
De Vlaminck et al. (Proceedings of the National Academy of Sciences USA vol. 112, pages 13336-133341 (2015)) also shows evidence for conventionality for sequencing cell-free DNA and alignment to viral and other pathogen reference genomes at pages 13339-13340.
The additional element in claims 153 and 154 of analyzing two samples that are the same or different and the additional element of claim 167 of performing separate assays to determine amount and size of nucleic acid sequences is conventional as further discussed in the multiple samples analyzed in the above cited references.
The additional element of claims 175-177 of determining the amount of nucleic acid sequences comprising an amplification, PCR, or quantitative PCR, respectively is conventional. Shendure et al. discussed above shows amplification and PCR within massively parallel sequencing protocols are conventional steps in commercially available apparatuses for sequencing. Chan et al. (Cancer Research vol. 63, pages 2028-2032 (2003) cited in the Information Disclosure Statement received 25 September 2018) shows quantitative PCR of cell-free DNA to measure Epstein-Barr virus DNA on pages 2029-2030. Chan et al. also shows sizing of the cell-free DNA fragments on page 2029. Tan et al. (Singapore Medical Journal vol. 47, pages 803-807 (2006) cited in the Information Disclosure Statement received 25 September 2018) also shows quantitative PCR of Epstein-Barr virus DNA in cell-free DNA samples on page 804.
The additional element of claims 178-180 of analyzing first and second samples that are plasma, and a second sample comprising cell-free nucleic acid molecules are conventional. Plasma samples are sources of cell-free DNA in Jiang et al., De Vlaminck et al., Chan et al., and Tan et al. discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over De Vlaminck et al. (Proceedings of the National Academy of Sciences USA vol. 112, pages 13336-133341 (2015)) in view of Xia et al. (PLOS ONE vol. 6, article e27992 (2011)) in view of Sehnert et al. (Clinical Chemistry vol. 57, pages 1042-1049 (2011)).
Independent claim 40 recites a process of determining sequences from a cell-free DNA sample of a subject, analyzing a first set of sequence data derived from cell-free nucleic acids from the sample from the subject that corresponds to positions in a pathogen genome, normalizing the abundance of sequences in the first set of sequence data using a second set of sequence data derived from the same sample wherein the first and second set of sequence data correspond to non-overlapping positions in the same reference genome, and determining a level of pathology in the subject from the level of abundance of the first set of sequence data using threshold and cutoff values.
De Vlaminck et al. shows analysis of pathogen sequences in cell-free samples from a subject on pages 13339-133340 and supporting information pages. The supporting information shows details of the sequencing of cell-free plasma samples and mapping of sequences to positions in pathogen reference genomes. De Vlaminck et al. notes in the supporting information that determination of mapping was done using the GRAMMy method of Xia et al.
De Vlaminck et al. does not show details of the statistical analysis of mapping reads to reference genomes or normalization to a different genome region.
Xia et al. shows in the abstract and Figure 1 the GRAMMy method used by De Vlaminck et al. Xia et al. shows that samples with sequence reads comprising a plurality of genomic sources was analyzed for alignment to reference chromosomes. Figure 1 shows determination of relative abundance of sequence reads in different genomes. Xia et al. also discusses use of different cutoffs for scoring alignments on pages 5 and 8.
Sehnert et al. shows analysis of fetal sequences in a sample of maternal cell-free DNA comprising both maternal and fetal sequences in the abstract. Sehnert et al. provides guidance in the results summary on page 1042 to normalize the number of sequence reads aligned to one genome chromosome location against the number of sequence reads aligned to another chromosomal location and then establish a threshold value for calling trisomy classification. Further discussion of normalization by determining chromosome ratios is discussed on page 1043.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of determine relative abundance and use cutoff values as shown in Xia et al. because De Vlaminck et al. provides guidance to use the method of determining relative abundances of Xia et al. and Xia et al. also provides guidance to use cutoff values to discriminate matches to a reference genome. It would have been further obvious to normalize by determining a ratio of reads aligned to one genome region to the number of reads aligned to another genome region because Sehnert et al. provides guidance to perform such a normalization for analysis of sequence reads from cell-free DNA.
Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. 2003 (Cancer Research vol. 63, pages 2028-2032 (2003) cited in the Information Disclosure Statement received 25 September 2018) in view of Chan et al. 2013 (Cancer May 15 2013 pages 1838-1844 (2013) cited in the Information Disclosure Statement received 25 September 2018).
Independent claim 66 recites a process of measuring the size of cell-free nucleic acids in a sample of a subject, analyzing sequence data derived from cell-free nucleic acids from a sample of a subject that corresponds to positions in a pathogen genome to determine a statistical value of a size distribution of nucleic acids and determining a level of pathology in the subject by processing the statistical value against cutoff values.
Chan et al. 2003 shows in the abstract analysis of cell-free samples of nasopharyngeal carcinoma patients for the presence of Epstein-Barr virus (EBV) DNA and the size of EBV DNA. Chan et al. 2003 shows that determination of cell-free nucleic acids comprising EBV DNA was performed using PCR with EBV specific primers on page 2028-2029. Size determination was performed by using primer pairs of known distances apart in the EBV genome. Results of the size analysis is shown in Figure 1. Chan et al. 2003 discusses statistics of the size of EBV DNA on page 2031 and figure 3 and shows less than 1% of EBV DNA molecules were 493 bases or more in length.
Chan et al. 2003 does not establish the diagnostic utility of determining EBV DNA in cell-free DNA.
Chan et al. 2013 shows determination of EBV DNA in cell-free samples of a subject by a PCR assay on pages 1839-1842. Chan et al. 2013 concludes on page 1843 that plasma EBV DNA is useful for screening for early nasopharyngeal carcinoma.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the procedure of Chan et al. 2003 for diagnosing nasopharyngeal carcinoma because Chan et al. 2013 establishes that analysis of cell-free EBV DNA is useful to diagnose nasopharyngeal carcinoma.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 66 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,633,713. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claim is a species of the instant claim 66 regarding a pathogen species of a virus and analysis of a species of at least 10,000 nucleic acid molecules.
Claim 66 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/858,018 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 1 is a species of the instant claim 66 regarding a virus species of pathogen and analysis of a species of at least 10,000 nucleic acid molecules. Copending claim 1 is directed to a system that executes the process of instant claim 66 and it is obvious to use the system of copending claim 1 to perform the process of instant claim 66.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 40 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 45 of copending Application No. 16/858,018 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 45 is a species of the instant claim 66 regarding a virus species of pathogen, a cancer species of pathology, and analysis of a species of at least 10,000 nucleic acid molecules. Copending claim 45 is directed to a system that executes the process of instant claim 66 and it is obvious to use the system of copending claim 45 to perform the process of instant claim 66.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631